Citation Nr: 1325561	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  10-42 771	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a right shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Whether new and material evidence has been received to reopen a service connection claim for a psychiatric disorder.

4.  Entitlement to service connection for a psychiatric disorder.

5.  Entitlement to service connection for peripheral artery disease.

6.  Entitlement to service connection for a gastrointestinal disability.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1974 to February 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).   

Based on the evidence of record and the benefit sought, the claims for anxiety and depression have been recharacterized as a claim for a psychiatric disorder.  

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

The reopened claims of service connection for a right shoulder disability and for a psychiatric disorder and the claims of service connection for peripheral artery disease and a gastrointestinal disability are REMAND to the RO via the Appeals Management Center in Washington, DC.








FINDINGS OF FACT

1.  In a rating decision in July 2001, the RO denied the claims of service connection for a right shoulder disability and for a psychiatric disorder; after the Veteran was notified of the adverse determinations and of his procedural and appellate rights, he did not appeal the rating decision, and no new and material evidence pertinent to either claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

2.  The additional evidence since the final rating decision in July 2001 by the RO relates to an unestablished fact necessary to substantiate the claims of service connection for a right shoulder disability and for a psychiatric disorder.  


CONCLUSION OF LAW

1.  The criteria to reopen the claim of service connection for a right shoulder disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  The criteria to reopen the claim of service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claims are reopened further discussion of VCAA compliance is not necessary.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In December 1999, in a rating decision, the RO denied service connection for a right shoulder disability and for a psychiatric disorder, because the evidence did not establish any current disability or relationship to service.  The Veteran was notified of the determination and of his appellate rights but did not appeal the RO's decision and new and material evidence was not received within one year from the date of notice of the rating decision.  

Based on passage of the VCAA, in July 2001, the RO denied service connection claims for a right shoulder disability, finding no evidence of a current disability or relationship to service; and a psychiatric disorder claim, finding the evidence did not establish any diagnosed disability was related to service.  The Veteran was notified of the determination and of his appellate rights but did not appeal the RO's decision and new and material evidence was not received within one year from the date of notice of the rating decision.  

The July 2001 rating decision became final by operation of law on the evidence of record.  38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the rating decision in July 2001 consisted of service treatment records and VA records.  

The service treatment records show that the Veteran was treated for an acute right shoulder dislocation with no post-service medical evidence related to any right shoulder disability or relating any such condition to service.  

The service treatment records did not show treatment for a psychiatric condition.  VA records, while diagnosing depression, did not relate depression to military service.  


Current Claims to Reopen

In September 2008, the Veteran filed the current claims to reopen. 

As the Veteran's claims were received after the regulatory definition of new and material was amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993). 

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Additional Evidence and Analysis

A previously denied claim of service connection may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 



The additional evidence presented since the rating decision in July 2001 consists in pertinent part of the Veteran's statements and testimony and relevant medical evidence.  

Right Shoulder Disability

In a statement in June 2010, the Veteran's daughter stated that the Veteran a history of right shoulder complaints and symptoms.  

On VA examination in July 2010, the diagnosis was right shoulder degenerative joint disease.  

As the medical and lay evidence relate to an unestablished fact necessary to substantiate the right shoulder disability claim, namely, evidence of a currently right shoulder disability, the medical evidence is new and material evidence under 38 C.F.R. § 3.156.  And the claim of service connection for a right shoulder disability is reopened.

Psychiatric Disorder

In May 2011, the Veteran testified that he experienced the onset of psychiatric symptomatology in service, sought out assistance with the chaplain, and he has had psychiatric symptoms since service.    

The Veteran is competent to describe psychiatric symptoms, which is within the realm of the Veteran's personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); 




Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

And the Veteran's testimony about persistent psychiatric symptoms since service is presumed credible for the limited purpose of determining whether the evidence is new and material.  And as the Veteran's statements and testimony are based on personal observation that statements and testimony are not beyond the Veteran's competency. 

As the Veteran's testimony relates to an unestablished fact necessary to substantiate the respective claims, namely, evidence of a possible relationship between a psychiatric disorder and service, the Veteran's statements and testimony are new and material evidence under 38 C.F.R. § 3.156.  And the claim of service connection for a psychiatric disorder is reopened.


ORDER

As new and material evidence has been presented, the claim of service connection for a right shoulder disability is reopened, and, to this extent only, the appeal is granted.

As new and material evidence has been presented, the claim of service connection for a psychiatric disorder is reopened, and, to this extent only, the appeal is granted.







REMAND

Although the claims of service connection for a right shoulder disability and for a psychiatric disorder are reopened, the Veteran has the right to have the RO consider the claims on the merits in the first instance and as the evidence is insufficient to decide the claims further development is needed.

On the claims of service connection for peripheral artery disease and for a gastrointestinal disability as the record is insufficient to decide the applicable theories of service connection, further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since June 2010.

2.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine: 

Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability of less than 50 percent) that the current right shoulder disability is related to military service, including an in-service right shoulder dislocation?  

The Veteran's file must be made available to the VA examiner for review.




3.  Afford the Veteran a VA psychiatric examination, including psychological testing, by a VA examiner, who has not previously examined the Veteran, to determine: 

Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability of less than 50 percent) that the current psychiatric disorder is related to military service, specifically including the Veteran's account of the onset of symptoms in service?  

The Veteran's file must be made available to the VA examiner for review.

4.  After the above development, adjudicate the reopened claims of service connection for a right shoulder disability and for a psychiatric disorder.  

If service connection is granted for a right shoulder disability, then afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:

Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability of less than 50 percent) that:



Peripheral artery disease or a gastrointestinal disability is aggravated by the medications for the treatment of the right shoulder disability? 

The Veteran's file must be made available to the VA examiner for review.

5.  After the above development, adjudicate the remaining claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


